Citation Nr: 1403310	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left shin splint.

2. Entitlement to service connection for right shin splint.

3. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda



INTRODUCTION

The Veteran had active military service from June 1991 to October 1991 and October 1996 to February 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for bilateral pes planus, left shin splint and right shin splint.

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that a left shin splint disability currently exists.

2. The evidence of record does not demonstrate that a right shin splint disability currently exists.


CONCLUSIONS OF LAW

1. A left shin splint disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. A right shin splint disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in November 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess. 

VA has acquired the Veteran's VA, service and private treatment records to assist with the claim.  VA was unable to acquire service treatment records for the period of service between June 19, 1991 and October 28, 1991.  The Veteran was asked to provide any records in his possession that would support his claim in a May 2007 VCAA letter and two follow up phone calls in September 2007.  The VA has attempted to attain these records and notified the Veteran that these records were missing.  Thus, the VA's duty to assist the Veteran with regards to acquiring medical records has been met.

In April 2009, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed shin splints.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the April 2009 VA examination report is thorough in that it discusses the evidence of record, both lay and medical.  As the VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains findings regarding the Veteran's shin splints supported by the evidence, the Board finds the examination report adequate for VA purposes.  The Board notes that as no current disability was diagnosed by the examiner, no nexus opinion was provided.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Relevant law and regulations

The Veteran is contending that service connection is warranted for right and left shin splints. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). 
Essential to the award of service connection is the first Shedden element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has left and right shin splints that were caused by, or are otherwise related to walking and running during his active military service. 

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  Shedden v. Principi, 381 F.3d at 1163.

With respect to crucial Shedden element (1), current disability, the evidence of record does not reflect that the Veteran currently has any disability of his shins.  

The Board acknowledges that the Veteran was treated for shin splints periodically in service from December 2003 to October 2005.  Postservice medical records are however negative for a shin splint disability.  

In a February 2010 notice of disagreement, the Veteran argues that he has chronic problems with the claimed condition.  During an April 2009 VA examination, the Veteran related he no longer had symptoms of pain since leaving service in 2006. He reported to the examiner that "he is no longer running and no longer has shin splint pain...The disease was precipitated by running when he was in active military service.  He no longer runs."  The examiner also noted that the Veteran is currently not on any treatment because he does not have any pain.  A diagnosis of shin splints was not found.  Diagnosis was: "resolved.  No objective finding.  No functional limitation."

The Veteran argues that he has a chronic condition (shin splints) which began in service.  The Board recognizes the Veteran's lay testimony of record.  The Veteran is indeed competent to testify as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran's February 2010 statement of having a current chronic shin splint disability not to be credible.  The statements are inconsistent with statements he provided to a medical professional in April 2009.  When examined in April 2009, the Veteran denied having any problems with his shins since he left service.  These inconsistent statements weighs against a finding that he currently has symptoms associated with shin splints.

In sum, the Board finds that there is no competent and credible evidence showing that the Veteran currently has shin splints.  In the absence of any diagnosed shin splint disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefit sought on appeal is denied.


ORDER

Service connection for left shin splint is denied.

Service connection for right shin splint is denied.


REMAND

The Veteran's pes planus service connection claim was denied by the RO on the basis that the Veteran's pes planus is a congenital disability.  However, the April 2009 VA examination report relied on by the RO in forming this decision is inadequate, as it merely states "bilateral pes planus.  Congenital.  No functional limitation."  The VA examiner did not provide a rationale for his finding that the condition was congenital. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his pes planus.  The entire claims file (i.e. the paper claims file and any relevant medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be given to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

a.  The examiner should state whether the Veteran currently has bilateral pes planus.  If so, the examiner should state whether it is an acquired condition or a congenital or developmental defect.

b.  If it is considered an acquired condition, the examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the current bilateral pes planus was incurred in service or is related to service, including to any running in service.

c.  If the condition is a congenital or developmental defect, the examiner should address whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (if so please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


